ACCEPTED
                                                                                             05-15-00516-CV
                                                                                  FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                         9/1/2015 3:19:55 PM
                                                                                                  LISA MATZ
                                                                                                      CLERK

                               NO. 05-15-00516-CV

                                                                        FILED IN
                                                                 5th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR                 THE DALLAS, TEXAS
                        FIFTH DISTRICT OF TEXAS                  9/1/2015 3:19:55 PM
                             DALLAS, TEXAS                             LISA MATZ
                                                                         Clerk



ROBERT ELLIOTT CUSTOM HOMES, LLC AND ROBERT ELLIOTT,

                                                      Appellants,

                                           v.

                         LYNN O’NEIL DAUTERMAN,

                                                      Appellee.


              APPELLANTS’ MOTION TO EXTEND TIME TO
                      FILE APPELLANTS’ BRIEF


      Appellants Robert Elliott Custom Homes, LLC and Robert Elliott

(“Appellants”) file this Motion to Extend Time to File Appellants’ Brief and

would respectfully show the Court as follows:

      1.     Appellants’ Brief is currently due September 8, 2015.1

      2.     Appellants request an extension of either:



1 Appellants’ Brief is due September 6, 2015, a Sunday. Monday, September 7, 2015, is
Labor Day, a legal holiday. Accordingly, pursuant to Tex. R. App. P. 4.1(a), the deadline
is extended to and including September 8, 2015.
APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 1
           a. thirty (30) days after the trial court enters its findings of facts
              and conclusion of law pursuant to Appellants’ Motion to Abate
              Appeal and Compel Findings of Facts and Conclusions of Law
              (“Motion to Abate”); or

           b. if the Court denies Appellants’ Motion to Abate, a thirty (30)
              day extension to file Appellants’ Brief, extending the deadline
              to and including Thursday, October 8, 2015.

      3.      As noted above, Appellants’ filed their Motion to Abate on

September 1, 2015, requesting that this appeal be abated until the trial court

enters its findings of facts and conclusions of law regarding its denial of

post-judgment sanctions. Appellants strongly believe that findings of facts

and conclusions of law are warranted in this matter because the denial of

sanctions came after evidence was entered and testimony was heard at a

hearing on Appellants’ Post-Judgment Motion for Sanctions.

      4.      Appellee has not responded to the Motion to Abate or

indicated, as of the time of this filing, whether she opposes the Motion to

Abate. It is also unknown whether Appellee will file a response or indicate

whether she is opposed or unopposed to abatement until after Appellants’

Brief is currently due.




APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 2
     5.     Therefore, Appellants seek an extension of thirty (30) days from

the date the trial court enters its findings of fact and conclusions of law,

presuming this Court grants Appellants’ Motion to Abate.

     6.     Alternatively, Appellants seek an extension of time to file their

brief for the followings reasons in the event this Court denies their Motion

to Abate:

          a. So that counsel for Appellants can diligently prepare

            Appellants’ Brief because Appellants’ counsel has not had

            adequate time to work on this appeal due to:

               i. One of Appellants’ counsel, Mr. Wolf, was out of the
                  country from August 18, 2015 to August 29, 2015 for a
                  long planned trip while Appellants’ other counsel, Mr.
                  Chapaneri, was out of the country from August 23, 2015
                  to August 30, 2015 for his wedding.

              ii. Other hearings were schedule for other matters involving
                  Appellants’ counsel the week of August 31, 2015,
                  including a summary judgment hearing and pre-trial
                  hearings and/or pre-trial exhibit exchanges, trial
                  stipulations, etc.

             iii. Finally, Appellants’ counsel has a brief due in the Federal
                  Fifth Circuit Court of Appeals on September 4, 2015, for
                  which an extension had previously been granted.

     7.     As of the time this motion is filed, it is unknown whether

Appellee opposes the requested relief herein.
APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 3
        8.    No previous extensions have been requested or granted for the

relief requested herein.

        9.    This motion is not sought for delay but so that justice may be

done.

        10.   Accordingly, Appellants request that the Court grant the relief

requested herein and extend the deadline for Appellants to file their brief.

        WHEREFORE, PREMISES CONSIDERED, Appellants respectfully

request that Appellants be granted an extension of time of either thirty (30)

days from the date the trial court enters its findings of fact and conclusions

of law, or thirty (30) days from Appellants’ current deadline of September

8, 2015. Appellants pray for all such other and further relief to which they

may be entitled whether in law or at equity.




APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 4
                         Respectfully submitted,

                         WOLF & HENDERSON, P.C.
                         4309 Irving Avenue, Suite 200
                         Dallas, Texas 75219
                         Tel: (214) 750-1395
                         Fax: (214) 368-1395


                         By: __________________________
                               William L. Wolf
                                 State Bar No. 21854500
                               Christopher K. Chapaneri
                                 State Bar No. 24065032
                               cnguyen@wolf-law.com

                         ATTORNEYS FOR APPELLANTS




APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 5
                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing instrument was served by electronic transmission and/or email
on September 1, 2015, as follows:

Mark T. Josephs
Sara Hollan Chelette
Katie Coleman
Jackson Walker, LLP
901 Main Street, Suite 6000
Telephone: (214) 953-6000
Facsimile: (214) 953-5822
Email: mjosephs@jw.com
Email: schelette@jw.com
Email: klcoleman@jw.com



                                      ___________________________
                                      Christopher K. Chapaneri




APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 6
                 CERTIFICATE OF CONFERENCE

       On August 31, 2015, I attempted to confer via email with Mark
Josephs, Sara Chelette, and Katie Coleman, counsel for Appellee, but have
not received a response as of the time of filing of this motion. Therefore, it
is not known at this time whether Appellee opposes this motion.


                                          _________________________
                                          Christopher K. Chapaneri




APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF –
Page 7